     Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 1 of 23




DAVID LOPEZ, ESQ. (DL-6779)                     JAMES A. HUNTER, ESQ. (JH–1910)
    Attorney for Plaintiffs                        Attorney for Plaintiffs
171 Edge of Woods Road                          42 Stagecoach Road
P.O. Box 323                                    Pipersville, Pennsylvania 18947
Southampton, New York 11969-0323                Tel: (484) 437-5935
Tel: (631) 287-5520                             Fax: (646) 462-3356
Fax: (631) 283-4735                             Email: hunter@hunterkmiec.com
Email: DavidLopezEsq@aol.com

MIRIAM TAUBER, ESQ. (MT-1979)
    Attorney for Plaintiffs
885 Park Avenue # 2A
New York, New York 10075
Tel: (323) 790-4881
Email: MiriamTauberLaw@gmail.com

                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


CALENTURE, LLC and
DEBORAH DONOGHUE,
                                                                   ECF CASE
               Plaintiffs,

                       – v. –                                   No. 21-cv-6087
B. RILEY FINANCIAL, INC. and
BRYANT R. RILEY,                                       COMPLAINT FOR RECOVERY
                                                        OF SHORT-SWING PROFIT
               Defendants,                               UNDER 15 U.S.C. § 78p(b)
                       – and –
                                                         JURY TRIAL DEMANDED
FRANCHISE GROUP, INC.,

               Nominal Defendant.



               Plaintiffs Calenture, LLC and Deborah Donoghue (collectively,

“Plaintiffs”), by their undersigned attorneys, plead for their complaint as follows:
      Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 2 of 23




                                     INTRODUCTION

               1.      This is an action for disgorgement under Section 16(b) of the

Securities Exchange Act of 1934, as amended (the “Act”), 15 U.S.C. § 78p(b).

               2.      Section 16 was the “original and only express ‘insider’ trading

provision[]” of the Act. Richard W. Jennings et al., Securities Regulation: Cases and

Materials 1202 (8th ed. 1998). It aims to “prevent[] the unfair use of information that

may have been obtained by [an insider] by reason of his relationship to the issuer.” 15

U.S.C. § 78p(a).

               3.      Section 16 applies to the directors and officers of every issuer with

a class of publicly traded equity securities. Id. § 78p(a), (b). It also applies to every

beneficial owner of more than 10% of any such class. Id. Under Section 16(b), these

“insiders” are required to pay over to the issuer any profit they realize from any purchase

and sale of the issuer’s equity securities within a period of less than six months. Id.

§ 78p(b). If an insider fails to disgorge this “short-swing” profit, the statute empowers

the issuer, or “the owner of any security of the issuer,” to bring suit to recover it. Id.

               4.      Liability under Section 16(b) is strict. The profit from a short-

swing transaction must be disgorged “irrespective of any intention on the part of [the

insider] in entering into such transaction.” Id. Recovery never depends on proof of

scienter, a breach of duty, or the actual misuse of inside information. See Reliance Elec.

Co. v. Emerson Elec. Co., 404 U.S. 418, 422 (1972).

               5.      Plaintiffs are stockholders of Nominal Defendant Franchise Group,

Inc. (“Franchise Group”). They bring this action against Defendant B. Riley Financial,

Inc. (“B. Riley Financial”) and Defendant Bryant R. Riley (“Bryant Riley” and,



                                              -2-
      Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 3 of 23




collectively with B. Riley Financial, the “B. Riley Defendants”), each of whom was a

beneficial owner of more than 10% of Franchise Group’s common stock. While subject

to Section 16 of the Act, the B. Riley Defendants realized millions of dollars of “short-

swing” profit from their purchases and sales of Franchise Group’s common stock. Under

Section 16(b), this profit is now Franchise Group’s lawful property, which the B. Riley

Defendants are strictly liable to account for and repay.


                             JURISDICTION AND VENUE

                 6.    Jurisdiction is conferred on this Court by Section 27 of the Act, 15

U.S.C. § 78aa, and by 28 U.S.C. § 1331.

                 7.    Venue lies in this District under Section 27 of the Act and 28

U.S.C. § 1401 because certain of the transactions described in paragraphs 59-71 below

were executed through the facilities of The NASDAQ Stock Market LLC, a national

securities exchange registered under Section 6 of the Act, 15 U.S.C. § 78f, and located in

this District.


                                     THE PARTIES

                               The Parties to This Action

                 8.    Plaintiff Calenture, LLC is a limited liability company formed

under the law of the State of New York with a principal place of business located in

New York, New York.

                 9.    Plaintiff Deborah Donoghue is a natural person and resident of the

State of New York.




                                            -3-
     Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 4 of 23




               10.     Nominal Defendant Franchise Group, Inc., which Plaintiffs refer to

as “Franchise Group,” is a corporation formed under the law of the State of Delaware. At

all relevant times, Franchise Group’s common stock was registered under Section 12(b)

of the Act, 15 U.S.C. § 78l(b), and listed for trading on the NASDAQ Global Market.

This action is brought in the right and for the benefit of Franchise Group, which is named

as a nominal defendant solely to ensure that all necessary parties are before the Court.

               11.     Defendant B. Riley Financial, Inc., which Plaintiffs refer to as “B.

Riley Financial,” is a corporation formed under the law of the State of Delaware with a

principal place of business located in Los Angeles, California. B. Riley Financial is a

full-service financial firm offering investment banking, asset management, securities

brokerage, and other financial services through its subsidiaries and managed funds. It

also engages in proprietary trading for its own account. Like Franchise Group, B. Riley

Financial is a publicly traded company whose common stock is listed for trading on the

NASDAQ Global Market.

               12.     Defendant Bryant R. Riley, whom Plaintiffs refer to as “Bryant

Riley,” is the founder, namesake, and driving force behind B. Riley Financial and its

subsidiaries and managed funds. At all relevant times, Bryant Riley served as B. Riley

Financial’s chairman and co-chief executive officer and owned approximately one-fifth

of its outstanding common stock. He is a natural person and a resident of the State of

California.

                                 Other Relevant Parties

               13.     B. Riley Securities, Inc. (f/k/a B. Riley FBR, Inc.) (“B. Riley

Securities”) is a Delaware corporation and a wholly owned subsidiary of B. Riley

Financial. According to B. Riley Financial’s most recent annual report, B. Riley


                                            -4-
      Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 5 of 23




Securities is the subsidiary through which the firm conducts its proprietary trading — i.e.,

its “trading activities for strategic investment purposes . . . utilizing the firm’s capital.”

                14.     BRC Partners Opportunity Fund, L.P. (the “Opportunity Fund”) is

an investment fund formed as a limited partnership under the law of the State of

Delaware. At all relevant times, B. Riley Financial, through its subsidiaries, managed the

Opportunity Fund and acted as its general partner.

                15.     Dialectic Antithesis Partners, LP (the “Dialectic Fund”) is an

investment fund formed as a limited partnership under the law of the State of Delaware.

At all relevant times, B. Riley Financial, through its subsidiaries, managed the Dialectic

Fund and acted as its general partner.

                16.     Brian R. Kahn (“Kahn”) is, and at all relevant times was, Franchise

Group’s president and chief executive officer and a member of its board of directors. He

is also a longtime business associate of Bryant Riley, having collaborated with Bryant

Riley or his firm on investments in Rent-A-Center, Babcock & Wilcox, and other

companies. The sales of Franchise Group’s common stock described herein were made

to Kahn or his family members or affiliates.


                                            FACTS

I.      THE INSIDERS

        A.      The B. Riley Defendants’ Investment in Franchise Group

                17.     Franchise Group is a publicly traded conglomerate with a stable of

familiar consumer brands, including The Vitamin Shoppe and American Freight.




                                               -5-
     Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 6 of 23




               18.    The B. Riley Defendants have been active investors in Franchise

Group since at least 2018. Bryant Riley served as a director of Franchise Group from

September 2018 through March 31, 2020.

               19.    In a May 2020 report filed with the SEC on Form 13F, B. Riley

Financial disclosed holdings of 4,105,728 shares of Franchise Group common stock as of

March 31, 2020, or about 11.68% of shares then outstanding.

               20.    A true and complete copy of that report on Form 13F is attached as

Exhibit A to this complaint.

               21.    Between April 1, 2020 and the end of 2020, B. Riley Financial

filed five statements with the SEC under Section 16(a) of the Act disclosing total

purchases of 591,734 shares of Franchise Group’s common stock and total sales or other

dispositions of only 150,000 shares.

               22.    True and complete copies of those statements are attached as

Exhibits B through F to this complaint.

               23.    The foregoing disclosures reflect that B. Riley Financial and its

subsidiaries and managed funds held at least 4,105,728 shares of Franchise Group’s

outstanding common stock at all times between March 31, 2020 and December 31, 2020.

               24.    During that same period, Franchise Group never had more than

40.1 million shares of common stock outstanding.

               25.    It was not until January 2021 that B. Riley Financial retreated

below the 10% line with the sale of 757,000 shares of Franchise Group’s common stock.

               26.    The January 2021 sale was disclosed on a Statement of Changes in

Beneficial Ownership on Form 4 filed by B. Riley Financial on January 27, 2021. B.




                                            -6-
     Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 7 of 23




Riley Financial checked the “exit box” on the form, asserting that it was “no longer

subject to Section 16.”

               27.     A true and complete copy of the statement described in

paragraph 26 above is attached as Exhibit G to this complaint.

               28.     Until B. Riley Financial filed the January 21, 2021 Form 4, it had

never filed a statement or report with the SEC disclosing holdings of less than 10% of

Franchise Group’s common stock.

       B.      The B. Riley Defendants as Ten Percent Beneficial Owners

               29.     B. Riley Financial did not directly hold all of the shares of

Franchise Group’s common stock disclosed on its statements and reports filed with the

SEC. A portion of the shares were held indirectly, through B. Riley Financial’s

subsidiaries or managed funds.

               30.     But B. Riley Financial “beneficially owned” all of the reported

shares within the meaning of Sections 13(d) and 16 of the Act. It beneficially owned

them because it had the power to direct how the shares were voted or disposed. See 17

C.F.R. §§ 240.13d-3(a), 240.16a-1(a)(1).

               31.     B. Riley Financial had the unfettered power to vote and dispose of

any shares of Franchise Group’s common stock held in its own name. Those shares

accounted for a substantial portion of B. Riley Financial’s total holdings.

               32.     For example, a Form 4 that B. Riley Financial filed with the SEC

on April 28, 2020 disclosed that B. Riley Financial directly held 2,005,353 shares of

Franchise Group’s common stock as of April 24, 2020. See Ex. C.

               33.     Those 2,005,353 shares worked out to about 5.71% of the

35,148,659 shares Franchise Group then had outstanding.


                                             -7-
     Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 8 of 23




               34.    But B. Riley Financial also held a substantial number of Franchise

Group shares through its main operating subsidiary, B. Riley Securities. According to the

April 28, 2020 Form 4 described above, B. Riley Securities (then doing business as “B.

Riley FBR, Inc.”) beneficially owned 1,815,638 shares as of April 24, 2020, or about

5.17% of shares outstanding. See Ex. C.

               35.    B. Riley Financial had the ultimate power to direct the voting and

disposition of all the Franchise Group shares held by B. Riley Securities because B. Riley

Financial wholly owns and controls B. Riley Securities.

               36.    From time to time, B. Riley Financial also held a small portion of

its Franchise Group shares through the Opportunity Fund and the Dialectic Fund. The

April 28, 2020 Form 4 disclosed that the two funds beneficially owned a total of

651,471 shares at the close of April 24, 2020, or about 1.85% of shares then outstanding.

See Ex. C.

               37.    B. Riley Financial had an economic interest in only a portion of the

Franchise Group shares held by the Opportunity Fund and the Dialectic Fund. The

remaining economic interest was held by the funds’ passive investors.

               38.    But B. Riley Financial beneficially owned all of the shares held by

the two funds because it controls and manages the funds and thereby has voting and

dispositive power over their holdings.

               39.    B. Riley Financial manages the Opportunity Fund through BRC

Partners Management GP, LLC (the fund’s general partner) and B. Riley Capital

Management, LLC (the fund’s investment adviser). Each of BRC Partners Management




                                           -8-
     Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 9 of 23




GP, LLC and B. Riley Capital Management, LLC is a direct or indirect wholly owned

and controlled subsidiary of B. Riley Financial.

               40.    B. Riley Financial manages the Dialectic Fund through BR

Dialectic Capital Management, LLC, the fund’s general partner and investment manager.

BR Dialectic Capital Management, LLC is an indirect wholly owned and controlled

subsidiary of B. Riley Financial.

               41.    The B. Riley Defendants’ statements filed with the SEC under

Section 13(d) of the Act substantiate Plaintiffs’ account of the B. Riley Defendants’

beneficial ownership of Franchise Group’s common stock.

               42.    Between March 31, 2020 and December 31, 2020, B. Riley

Financial filed two Statements of Beneficial Ownership on Schedule 13D with the SEC

with respect to its holdings of Franchise Group’s common stock.

               43.    True and complete copies of those statements are attached as

Exhibits H and I to this complaint.

               44.    The first such statement, filed by B. Riley Financial on April 23,

2020, disclosed that B. Riley Financial had the sole or shared power to vote and dispose

of a total of 4,622,462 shares of Franchise Group’s common stock, or about 13.14% of

shares then outstanding. See Ex. H at 2.

               45.    The second statement, filed by B. Riley Financial on July 2, 2020,

disclosed that B. Riley Financial had the sole or shared power to vote and dispose of a

total of 4,547,462 shares of Franchise Group’s common stock, or about 11.6% of shares

then outstanding. See Ex. I at 2.




                                            -9-
     Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 10 of 23




               46.    Bryant Riley also shared beneficial ownership of all of the shares

of Franchise Group common stock beneficially owned by B. Riley Financial. Bryant

Riley beneficially owned those shares within the meaning of Sections 13(d) and 16 of the

Act because he had or shared the power to vote and dispose of them.

               47.    In addition to serving as the chairman and co-CEO of B. Riley

Financial, Bryant Riley also acts as chief investment officer of the Opportunity Fund,

chief executive officer of BRC Partners Management GP, LLC, chief executive officer of

B. Riley Capital Management, LLC, and chief executive officer of BR Dialectic Capital

Management, LLC.

               48.    Each of the statements filed under Sections 13(d) or 16(a) of the

Act and attached as Exhibits B through G to this complaint was signed by Bryant Riley

on behalf of B. Riley Financial.

               49.    And whenever those statements were jointly filed by BRC Partners

Management GP, LLC, B. Riley Capital Management, LLC, or BR Dialectic Capital

Management, LLC, Bryant Riley signed on their behalf as well.

               50.    Bryant Riley owns by far the largest stake in B. Riley Financial.

According to B. Riley Financial’s most recently filed proxy statement, he beneficially

owns 5,569,648 shares of B. Riley Financial’s common stock, or about 20.5% of shares

outstanding. The next largest stockholding group owns just 9.0%.

               51.    As a result of these offices and relationships, his substantial equity

investment in B. Riley Financial, and his prestige and sway as the firm’s founder and key

man, Bryant Riley was able to exercise ultimate decisionmaking authority at B. Riley

Financial. His authority included the power to determine how to vote and dispose of




                                           -10-
      Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 11 of 23




securities, including shares of Franchise Group’s common stock, owned and managed by

B. Riley Financial, its subsidiaries, and managed funds.

                  52.   Once again, the SEC’s files substantiate the extent of Bryant

Riley’s beneficial ownership of Franchise Group’s common stock.

                  53.   For example, the statement filed with the SEC on Schedule 13D

and attached as Exhibit I to this complaint discloses that Bryant Riley had sole or shared

power to vote and dispose of a total of 4,725,099 shares of Franchise Group’s common

stock, or about 12.0% of shares then outstanding. See Ex. I at 9.

                  54.   These 4,725,099 shares included all of the 4,547,462 shares then

held by B. Riley Financial, its direct and indirect subsidiaries, and its managed funds.

See id. at 2.

                  55.   Bryant Riley jointly filed that statement with B. Riley Financial

and its affiliates and signed it in his own name.

                  56.   He also signed a joint filing agreement with B. Riley Financial and

its affiliates in which he agreed that he was “responsible for . . . the completeness and

accuracy of the information concerning [him]” contained in the Schedule 13D. See id. at

15.

II.     THE TRANSACTIONS

                  57.   The upshot of this excursion through the SEC’s records is that each

of the B. Riley Defendants beneficially owned more than 10% of the outstanding shares

of Franchise Group’s common stock, and thus was subject to Section 16 of the Act, at all

relevant times.




                                            -11-
     Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 12 of 23




                58.     While subject to Section 16 of the Act, the B. Riley Defendants

engaged in the purchases and sales of Franchise Group’s common stock described in the

following paragraphs.

       A.       The Purchases

                59.     On April 1, 2020, B. Riley Securities purchased 340,263 shares of

Franchise Group’s common stock in two separate tranches:

                        (a)     185,598 of such shares were purchased at a price of $12.00

       per share; and

                        (b)     154,665 of such shares were purchased at a price of $23.00

       per share.

                60.     Also on April 1, 2020, the Opportunity Fund purchased

176,471 shares of Franchise Group’s common stock in two separate tranches:

                        (a)     96,257 of such shares were purchased at a price of $12.00

       per share; and

                        (b)     80,214 of such shares were purchased at a price of $23.00

       per share.

                61.     B. Riley Financial disclosed the purchases described in

paragraphs 59-60 above on the Statement of Changes in Beneficial Ownership on Form 4

it filed with the SEC on April 9, 2020. See Ex. B.

                62.     B. Riley Financial also disclosed the purchases described in

paragraphs 59-60 above on the amended Schedule 13D it filed with the SEC on April 23,

2020. See Ex. H sch. B at 15.

                63.     Additional purchases of the Company’s common stock were made

in June 2020:


                                            -12-
     Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 13 of 23




                        (a)      on June 26, 2020, B. Riley Financial purchased

        50,000 shares of Franchise Group’s common stock at a price of $23.25 per share;

        and

                        (b)      on June 29, 2020, the Opportunity Fund purchased

        25,000 shares of Franchise Group’s common stock at a price of $21.4374 per

        share.

                 64.    B. Riley Financial disclosed the purchases described in

paragraph 63 above on the Statement of Changes in Beneficial Ownership on Form 4 it

filed with the SEC on June 30, 2020. See Ex. D.

        B.       The Sales

                 65.    On July 30, 2020, B. Riley Securities sold 400,000 shares of

Franchise Group’s common stock at a price of $23.25 per share to a trust settled by Kahn.

                 66.    The sale described in paragraph 65 above was made pursuant to a

Share Purchase Agreement dated as of July 30, 2020 between B. Riley Securities and the

Kahn trust.

                 67.    A true and complete copy of the July 30 agreement is attached as

Exhibit J to this complaint.

                 68.    On September 2, 2020, B. Riley Securities sold 175,000 shares of

Franchise Group’s common stock at a price of $25.50 per share to Kahn and his wife as

joint tenants by the entirety.

                 69.    The sale described in paragraph 68 above was made pursuant to a

Share Purchase Agreement dated as of September 2, 2020 between B. Riley Securities

and the Kahns.




                                             -13-
       Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 14 of 23




                    70.     A true and complete copy of the September 2 agreement is

attached as Exhibit K to this complaint.

III.      THE “PROFIT REALIZED”

                    71.     Table 1 summarizes the transactions described in paragraphs 59-70

above:

         Date             Trade            Trade Party        Number of Shares     Price per Share

       04/01/2020         Purchase      B. Riley Securities       185,598             $12.0000

       04/01/2020         Purchase      B. Riley Securities       154,665             $23.0000

       04/01/2020         Purchase    The Opportunity Fund         96,257             $12.0000

       04/01/2020         Purchase    The Opportunity Fund         80,214             $23.0000

       06/26/2020         Purchase      B. Riley Financial         50,000             $23.2500

       06/29/2020         Purchase    The Opportunity Fund         25,000             $21.4374

       07/30/2020           Sale        B. Riley Securities       400,000             $23.2500

       09/02/2020           Sale        B. Riley Securities       175,000             $25.5000

                      Table 1. Summary of the B. Riley Defendants’ Transactions.


                    72.     All of the purchases and sales of Franchise Group’s common stock

listed in Table 1 were willingly made, garden-variety exchanges of cash and stock, and

none of them was entitled to any exemption from Section 16(b) of the Act.

                    73.     B. Riley Financial and Bryant Riley each had a direct or indirect

pecuniary interest in all of the transactions listed in Table 1.

                    74.     B. Riley Financial had a direct pecuniary interest in its June 26

purchase to the extent of 100% of the shares purchased.

                    75.     Because B. Riley Financial wholly owns and controls B. Riley

Securities, B. Riley Financial also had an indirect pecuniary interest in all of the trades by

B. Riley Securities to the extent of 100% of the shares purchased or sold.




                                                  -14-
      Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 15 of 23




               76.     B. Riley Financial had an indirect pecuniary interest in the

purchases by the Opportunity Fund to the extent of its indirect partnership interest in the

fund and any performance-related fee it receives on the partnership’s return. The precise

extent of this interest is currently unknown to Plaintiffs and will be revealed through

discovery.

               77.     Bryant Riley had an indirect pecuniary interest in the trades by B.

Riley Financial and B. Riley Securities because he owns a substantial equity interest in B.

Riley Financial and maintains de facto control of the firm through his chairmanship, his

chief executive office, and his controlling equity stake.

               78.     Bryant Riley also had an indirect pecuniary interest in the

purchases by the Opportunity Fund to the extent of his equity interest in B. Riley

Financial and his direct interest in the fund.

               79.     According to B. Riley Financial’s 2020 annual report filed with the

SEC on March 4, 2021, Bryant Riley had a 39.2% financial interest in the Opportunity

Fund as of December 31, 2020.

               80.     Through their direct and indirect pecuniary interests in the

transactions listed in Table 1, the B. Riley Defendants realized a profit estimated at

approximately $3,668,653.50, the exact amount of which will be determined through

discovery and trial.

IV.    THE DEMAND AND RESPONSE

               81.     Stockholders of the Company made demand on Franchise Group

for recovery of the B. Riley Defendants’ short-swing profit by letters of September 11,

2020 and November 23, 2020.




                                             -15-
     Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 16 of 23




               82.    Counsel for Franchise Group rejected the demands by letters of

September 25, 2020 and December 23, 2020.

               83.    According to counsel for Franchise Group, the shares sold by B.

Riley Securities in July and September 2020 were “acquired by B. Riley FBR, Inc., an

affiliate of B. Riley Financial, Inc. (‘B. Riley FBR’), pursuant to a firm commitment

underwriting and, as a result, may be excluded from the securities deemed beneficially

owned by B. Riley for the purpose of determining whether it is a ten percent owner under

Rule 13d-3(d)(4) of the Exchange Act.”

               84.    Counsel refers to the public offering B. Riley Securities (then

doing business as “B. Riley FBR, Inc.”) underwrote for Franchise Group in June 2020.

               85.    The June 2020 public offering was made pursuant to a prospectus

and prospectus supplement dated June 22, 2020 and June 25, 2020, respectively.

               86.    Excerpts from true copies of that prospectus and prospectus

supplement are attached as Exhibit L to this complaint.

               87.    B. Riley Securities acted as lead underwriter for the June 2020

offering, purchasing 3,444,000 shares from Franchise Group at a price of $23.25 per

share (less underwriting discounts and commissions) on or about June 30, 2020.

               88.    B. Riley Securities purchased another 516,600 shares at the same

price on or about August 3, 2020, pursuant to the exercise of the underwriters’ customary

“over-allotment” option.

               89.    The 3,960,600 shares purchased by B. Riley Securities in the June

2020 offering were immaterial to the B. Riley Defendants’ standing as 10% beneficial

owners of Franchise Group’s common stock. None of those shares were included in




                                           -16-
     Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 17 of 23




Plaintiffs’ calculations of the size of the B. Riley Defendants’ stake. See supra

paragraphs 19-28.

               90.     Statements filed under Sections 13(d) and 16(a) of the Act show

that the B. Riley Defendants beneficially owned more than 10% of Franchise Group’s

common stock without regard to any shares acquired in the June 2020 offering.

               91.     For example, the amended Schedule 13D filed on April 23, 2020

reported that B. Riley Financial beneficially owned 4,622,462 shares of Franchise

Group’s common stock, or about 13.14% of shares outstanding, as of April 22, 2020. See

Ex. H at 2. That was two months before the June 2020 offering, and B. Riley Financial

reported no material dispositions of Franchise Group’s common stock in the interim.

               92.     Thus, even if Franchise Group’s counsel were correct that the

underwritten shares could “be excluded from the securities deemed beneficially owned,”

the B. Riley Defendants still would have beneficially owned more than 10% of Franchise

Group’s common stock.

               93.     Counsel’s letter also contended that “Rule 16a-7 of the Exchange

Act exempts from Section 16(a) of the Exchange Act and Section 16(b) . . . any purchase

or sale that occurs in connection with the distribution of a substantial block of securities.”

               94.     Rule 16a-7 exempts from Section 16 qualifying purchases and

sales “made in connection with the distribution of a substantial block of securities.” 17

C.F.R. § 240.16a-7(a).

               95.     To qualify for the exemption, the transaction must be effected by a

person “engaged in the business of distributing securities and . . . participating in good




                                             -17-
     Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 18 of 23




faith, in the ordinary course of such business, in the distribution of such block of

securities.” Id. § 240.16a-7(a)(1).

               96.      B. Riley Securities’ sales on July 30 and September 2, 2020 enjoy

no exemption because they were not made while B. Riley Securities was “participating in

good faith, in the ordinary course of [an underwriting] business, in the distribution of [a]

block of securities.”

               97.      The two sales were not part of a public offering, and no special

selling efforts were made by B. Riley Securities to place the shares sold. B. Riley

Securities simply sold the shares back to Kahn, an affiliate of the issuer and a close

professional associate of Bryant Riley.

               98.      The prospectus and prospectus supplement for the June 2020

offering did not disclose that Franchise Group’s officers, directors, or other “friends and

family” might be purchasing shares in the offering. See Ex. L. Such disclosure is

commonplace when an issuer reserves a portion of a public offering for its own

personnel. See, e.g., Sonny Allison et al., The Initial Public Offering Handbook: A Guide

for Entrepreneurs, Executives, Directors and Private Investors 66 (Merrill Corp. 2008)

(explaining that “detailed disclosure will need to be provided to the SEC” when an

issuer’s “friends and family” are allowed “to participate as direct purchasers in the

offering”), available at https://www.perkinscoie.com/images/content/1/3/v2/13610/

AllisonHallMcsheaNoCrop.pdf (last visited July 15, 2021).

               99.      The omission of this disclosure from the prospectus indicates that

the sales to the Kahns were not made as part of the June 2020 offering. They were




                                            -18-
      Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 19 of 23




instead opportunistic sales of stock from B. Riley Securities’ own glutted inventory to a

reliable client of the firm.

                100.    The details of the September 2020 sale also cannot be squared with

the terms of the Underwriting Agreement B. Riley Securities signed with Franchise

Group on June 25, 2020.

                101.    True and complete copies of the June 25, 2020 Underwriting

Agreement and its July 25, 2020 amendment, which Plaintiffs refer to collectively as the

“Underwriting Agreement”, are attached as Exhibits M and N to this complaint.

                102.    Section 3 of the Underwriting Agreement memorialized that B.

Riley Securities and the other underwriters “propose to make a public offering of their

respective portions of the Shares as soon after the Registration Statement and this

Agreement have become effective as in B. Riley FBR’s judgment is advisable.” Ex. M at

16.

                103.    The same section of the agreement adds that “the Shares are to be

offered to the public initially at $23.25 a share.” Id.

                104.    In contrast to these plain terms, B. Riley Securities sold the

September 2020 block of stock to the Kahns more than two months after the June 2020

offering closed, and nearly a month after the closing of the underwriters’ over-allotment

option.

                105.    What is more, B. Riley Securities charged the Kahns $25.50 per

share for the stock, a premium of nearly 10% to the $23.25 per share price at which the

shares were supposed “to be offered to the public initially.” Id.




                                             -19-
     Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 20 of 23




                106.    Finally, B. Riley Securities could not have made the September

sale as part of “the distribution of [a] block of securities” because the block in question

had already been sold by the time the Kahns agreed to buy the September shares.

                107.    The underwriters of the June 2020 offering had exhausted their

initial allotments of stock long before September 2020. That is why they needed to

exercise the over-allotment option in early August.

                108.    But the plain terms of the Underwriting Agreement entitled the

underwriters to exercise the over-allotment option only to cover prior sales of shares

made to satisfy investor demand in excess of the first batch of shares acquired in June.

See Ex. N at 1 (“Additional Shares may be purchased as provided in Section 4 hereof

solely for the purpose of covering sales of shares in excess of the number of the Firm

Shares.” (emphasis added)).

                109.    Therefore, any shares B. Riley Securities acquired through the

exercise of the over-allotment option on August 3, 2020 could only have been delivered

to cover sales that had already been made. Any shares sold to the Kahns in September

2020 could not have come from that block. Cf. 17 C.F.R. § 240.16a-7(a)(2)(i) (limiting

the exemption to transactions in securities that were “[p]art of such block,” i.e., the block

of distributed securities).

                110.    In short, the documentary record establishes that B. Riley

Securities was not “engaged in the business of distributing securities and . . . participating

in good faith, in the ordinary course of such business, in the distribution of [a] block of

securities” when it made the July or September 2020 sales to the Kahns. There is

accordingly no exemption for those sales under Rule 16a-7.




                                            -20-
     Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 21 of 23




               111.     Although Plaintiffs allege the foregoing facts in support of their

claim that the B. Riley Defendants’ sales are unshielded by any exemption, Plaintiffs do

not assume the burden of disproving the exemption.

               112.     The burden of proving an exemption from liability lies with the

defendant, and Plaintiffs will put the B. Riley Defendants to their proof. See Rosen ex

rel. Egghead.com, Inc. v. Brookhaven Capital Mgmt. Co., 194 F. Supp. 2d 224, 228

(S.D.N.Y. 2002).


                            SOLE CLAIM FOR RELIEF:
                      DISGORGEMENT UNDER 15 U.S.C. § 78p(b)
                       (AGAINST EACH B. RILEY DEFENDANT)

               113.     Plaintiffs reallege and incorporate by reference the allegations in

paragraphs 1-112 above.

               114.     Section 16(b) of the Securities Exchange Act of 1934, as amended,

reads in pertinent part as follows:

           For the purpose of preventing the unfair use of information which
           may have been obtained by [a 10 percent] beneficial owner,
           director, or officer by reason of his relationship to the issuer, any
           profit realized by him from any purchase and sale, or any sale and
           purchase, of any equity security of such issuer (other than an
           exempted security) or a security-based swap agreement involving
           any such equity security within any period of less than six months,
           unless such security or security-based swap agreement was
           acquired in good faith in connection with a debt previously
           contracted, shall inure to and be recoverable by the issuer,
           irrespective of any intention on the part of such beneficial owner,
           director, or officer in entering into such transaction of holding the
           security or security-based swap agreement purchased or of not
           repurchasing the security or security-based swap agreement sold
           for a period exceeding six months. Suit to recover such profit may
           be instituted at law or in equity in any court of competent
           jurisdiction by the issuer, or by the owner of any security of the
           issuer in the name and in behalf of the issuer if the issuer shall fail
           or refuse to bring such suit within sixty days after request or shall



                                             -21-
     Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 22 of 23




           fail diligently to prosecute the same thereafter; but no such suit
           shall be brought more than two years after the date such profit was
           realized.

15 U.S.C. § 78p(b).

               115.    Each B. Riley Defendant beneficially owned more than 10% of the

outstanding shares of Franchise Group’s common stock at all relevant times.

               116.    While subject to Section 16(b) of the Act as a 10% beneficial

owner, each B. Riley Defendant purchased and sold Franchise Group’s equity securities

as further described herein.

               117.    The sales of Franchise Group’s equity securities described herein

occurred within less than six months of, and at higher prices than, the purchases of

Franchise Group’s equity securities described herein.

               118.    Each B. Riley Defendant had a direct or indirect pecuniary interest

in all of Franchise Group’s equity securities purchased and sold as described herein.

               119.    Under the “lowest-in, highest-out” method for computing realized

profit pursuant to Section 16(b) of the Act, the B. Riley Defendants realized a recoverable

profit estimated at approximately $3,668,653.50 from their transactions in Franchise

Group’s equity securities described herein.

               120.    Under Section 16(b) of the Act, the profit realized by the B. Riley

Defendants as described in paragraph 119 above inured to Franchise Group and remains

Franchise Group’s lawful property, recoverable by Plaintiffs in its stead, Franchise Group

having failed to seek recovery of the same despite due and timely demand.


                               DEMAND FOR JURY TRIAL

       Plaintiffs respectfully demand a trial by jury on all questions so triable.



                                              -22-
    Case 1:21-cv-06087-MKV Document 1 Filed 07/15/21 Page 23 of 23




                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray this Court for judgment:

       (a)    Requiring the B. Riley Defendants to account for and pay over to

              Franchise Group the short-swing profit realized and retained by them in

              violation of Section 16(b) of the Act in an amount not less than

              $3,668,653.50, together with appropriate pre- and post-judgment interest

              and the costs of this suit;

       (b)    Awarding Plaintiffs their costs and disbursements including reasonable

              attorney’s, accountant’s, and expert witness fees; and

       (c)    Granting Plaintiffs such further relief as the Court deems just and proper.


Dated: July 15, 2021

                                                        /s/ James A. Hunter

       David Lopez, Esq.                                James A. Hunter
       LAW OFFICES OF DAVID LOPEZ                       42 Stagecoach Road
       171 Edge of Woods Road, P.O. Box 323             Pipersville, Pennsylvania 18947
       Southampton, New York 11969-0323                 Tel: (484) 437-5935
       Tel: (631) 287-5520                              Fax: (646) 462-3356
       Fax: (631) 283-4735                              Email: hunter@hunterkmiec.com
       Email: DavidLopezEsq@aol.com
                                                        Miriam Tauber
                                                        MIRIAM TAUBER LAW PLLC
                                                        885 Park Avenue # 2A
                                                        New York, New York 10075
                                                        Tel: (323) 790-4881
                                                        Email: MiriamTauberLaw@gmail.com

                                                        Attorneys for Plaintiffs




                                            -23-
